United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
KIRTLAND AIR FORCE BASE, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-560
Issued: September 29, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 23, 2008 appellant filed a timely appeal from a July 10, 2008 merit
decision of the Office of Workers’ Compensation Programs denying her traumatic injury claim
and a November 21, 2008 nonmerit decision finding that she abandoned her request for a
hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit
and nonmerit issues in this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant abandoned her
request for a telephone hearing; and (2) whether she sustained an injury on April 1, 2008 in the
performance of duty.
FACTUAL HISTORY
On March 15, 2008 appellant, then a 49-year-old safety specialist, filed a recurrence of
disability claim on April 1, 2008 causally related to an October 24, 2006 work injury. She

related that on April 1, 2008 she felt a pull in her arm muscle when she caught a falling fire
extinguisher.
On June 6, 2008 the Office informed appellant of the definitions of a recurrence of
disability, a traumatic injury and an occupational disease. Based on her description of the work
incident, it would adjudicate her claim as a traumatic injury.
By decision dated July 10, 2008, the Office denied appellant’s claim on the grounds that
she failed to establish that the April 1, 2008 work incident occurred at the time, place and in the
manner alleged. On July 29, 2008 appellant requested a telephone hearing.
On October 9, 2008 the Office advised appellant that a telephone hearing would be held
on November 5, 2008 at 11:00 a.m. Eastern Time.1 It informed her that a few minutes before the
scheduled time for the hearing, she should call the provided toll-free number and, when
prompted, enter the provided pass code to be connected to the hearing representative and a court
reporter.
In a decision dated November 21, 2008, the Office hearing representative found that
appellant abandoned her scheduled telephonic hearing. She determined that appellant failed to
call in for the hearing and that there was no indication in the file that she contacted the Office
either prior to or subsequent to the hearing to explain her failure to appear.
LEGAL PRECEDENT -- ISSUE 1
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.2 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and
any representative at least 30 days before the scheduled date.3 The Office has the burden of
proving that it mailed a notice of a scheduled hearing to appellant and her representative.4
With respect to abandonment of hearing requests, Chapter 2.1601.6(e) of the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
1

The Office mailed the letter to appellant’s address of record.

2

20 C.F.R. § 10.616(a).

3

20 C.F.R. § 10.617(b). Office procedure also provides that notice of a hearing should be mailed to the claimant
and the claimant’s authorized representative at least 30 days prior to the scheduled hearing. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.6(a)
(January 1999).
4

D.F., 58 ECAB ___ (Docket No. 06-1815, issued November 27, 2006); Michelle R. Littlejohn, 42 ECAB
463 (1991).

2

scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing. Under these
circumstances, [the Branch of Hearings and Review] will issue a formal decision
finding that the claimant has abandoned his or her request for a hearing and return
the case to the [district] Office.”5
ANALYSIS -- ISSUE 1
The Board finds that the Office improperly determined that appellant abandoned her
request for a hearing. By decision dated July 10, 2008, the Office denied her claim after finding
that she did not establish the occurrence of the alleged April 1, 2008 work incident. Appellant
timely requested a telephone hearing. The Office has the burden of establishing that it mailed
appellant a notice of the scheduled hearing at least 30 days before the scheduled date of the
hearing as required by the regulations and its procedures.6 The Office first provided her with
written notice of the telephone hearing scheduled for November 5, 2008 in a letter dated
October 9, 2008. When the Office mailed a notice to appellant no sooner than October 9, 2008
for a telephone hearing to be held on November 5, 2008, it provided her with less than 30 days’
notice of her schedule hearing.7 The Board finds that the Office failed to give her proper notice
of her hearing as required under section 10.617(b). The case will be returned to the Office for
the proper scheduling of another hearing.8
CONCLUSION
The Board finds that the Office improperly determined that appellant abandoned her
request for a telephonic hearing. Therefore, the case is not in posture for decision on the issue of
whether she has established that she sustained an injury on April 1, 2008 in the performance of
duty.

5

Federal (FECA) Procedure Manual, supra note 3 at Chapter 2.1601.6(e) (January 1999); see also G.J., 58 ECAB
___ (Docket No. 07-1028, issued August 16, 2007).
6

20 C.F.R. § 10.617(b); Federal (FECA) Procedure Manual, supra note 3 at Chapter 2.1601.6(e) (January 1999);
D.F., supra note 4.
7

See D.F., supra note 4.

8

On appeal appellant contends that the employing establishment did not provide her with the proper form for
filing a claim as retaliation against her for filing a grievance. As the Board is remanding the case for appellant to
receive a telephone hearing, however, it is premature to address her contentions.

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 21 and July 10, 2008 are set aside and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: September 29, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

